THE COURT.
Petitioner, a self-insurer, seeks to annul an order of the Industrial Accident Commission awarding compensation to an injured employee. The industrial injury occurred prior to the effective date of the 1945 amendment of Labor Code, section 4661, but the award was made pursuant to the provisions of the section as amended. The facts are substantially the same as those in Aetna Casualty & Surety Co. v. Industrial Acc. Com., ante, p. 388 [182 P.2d 159], and for the reasons stated in that case it must be held that the commission improperly gave a retroactive effect to the amendment.
The award is annulled and the cause is remanded for further proceedings.